DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/02/2021 has been entered. Claims 2-3 and 8 have been canceled. Claims 1 and 7 have been amended. Claims 1 and 4-7 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  claims states, “the input direction corresponding to one of the plurality of directions from the starting position including the starting position”.  Examiner presumes the limitation to read as, “the input direction corresponding to one of the plurality of directions from the starting position including the starting character”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lim (US Pub. 20070046641).
Regarding claim 1, Lim discloses:
A character input device, (refer to fig. 1 and Paragraph 30. Describes apparatus components related to entering characters into an electronic device using a touch sensitive display screen) comprising: 
A display configured to display a scene image in a virtual space that enables a character input from among a plurality of characters, (refer to fig. 2 and Paragraph 39. Describes the display region 201 displays text, characters or other data entered by the user, and here shows "C" followed by an input cursor "_"); 
A processor configured with a program to perform operations, (refer to fig. 1 and Paragraph 32. Describes one or more conventional processors and unique stored program instructions that control the one or more processors to implement, in conjunction with certain non-processor circuits, some, most, or all of the functions of entering characters into an electronic device using a touch sensitive display screen) comprising: 
Operation as a starting character determination unit configured to identify a starting position of a starting character for the character input, (refer to fig. 2-3 and Paragraphs 41, 46. Describes the electronic device 100 then receives a user selection at step 303, which corresponds to actuation of one of the first set of input character keys 204 or a word from the second touch sensitive region 203. Para. 46, describes: it can be seen that the next letter, after "C" will be "U" which is highlighted on the QWERTY keyboard of the first or initial touch sensitive display region 202); 
Operation as a controller configured to output to the display for display in the virtual space, in association with the starting position, a subset of the plurality of characters associated with the starting character, (refer to fig. 4 and Paragraphs 47, 55. Describes the touch screen layout having a second set of input character keys 205 displayed or superimposed over the initial or first set of input character keys 204. Para. 55, describes: The predicted words 206 are entered or displayed in the second touch sensitive region 203 of the touch screen 200) each of the characters in the subset of the plurality of characters respectively corresponding to each of a plurality of directions from the starting position, (refer to fig. 4 and Paragraph 48. Describes the second set of input character keys 205 are grouped together as shown such that the keys are adjacent each other. This is a different screen layout such that the second set of input character keys 205 are grouped together with their relative screen locations with respect to each other being different to that of corresponding keys 204 in the first set of input character keys) and 
An operation direction determination unit configured to receive an input comprising a direction corresponding to one of the plurality of directions from the starting position or the starting position, (refer to fig. 4-5 and Paragraph 51. Describes the displayed characters corresponding to the second set of input character keys 205 are grouped or arranged according to an order identifying which of the potential subsequent characters are most likely to follow the entered character, or in other words an order identifying each character's predicted likelihood) 
Wherein the processor is configured with the program to perform operations further comprising operation as an operation detector configured to select the starting character or one of the characters in the subset of the plurality of characters in accordance with the starting position and the input direction, (refer to fig. 4-5 and Paragraph 52. Describes the most likely potential subsequent character key ("S") is located substantially over or about the last selected key ("U"). This increases the chances that the user need not move his hand laterally across the screen at all, and that clicks at the same location will be sufficient to select two or more characters); and 
The processor is configured with the program to perform operations such that operation as the controller comprises outputting the selected starting character or one of the characters in the subset of the plurality of characters to the display for display in the virtual space, (refer to fig. 6 and Paragraph 56. Describes Once the user has selected one of the second set of keys 205 (e.g "S"), a subsequent character entry iteration using another or further set of input character keys 205b. For the sake of explanatory clarity only this shows two key options--"T"and "H"--which correspond to predicted words having "CUS" already entered).
Regarding claim 7
A character input method implementable by a computer, (refer to fig. 1, 3 and Paragraph 32. Describes these functions may be interpreted as steps of a method to perform entering characters into an electronic device using a touch sensitive display screen) the method comprising: 
Displaying a scene image in a virtual space that enables a character input from among a plurality of characters, (refer to fig. 2 and Paragraph 39. Describes the display region 201 displays text, characters or other data entered by the user, and here shows "C" followed by an input cursor "_"); 
Identifying a starting position of a starting character for the character input, (refer to fig. 2-3 and Paragraphs 41, 46. Describes the electronic device 100 then receives a user selection at step 303, which corresponds to actuation of one of the first set of input character keys 204 or a word from the second touch sensitive region 203. Para. 46, describes: it can be seen that the next letter, after "C" will be "U" which is highlighted on the QWERTY keyboard of the first or initial touch sensitive display region 202); 
Displaying, in association with the starting position, a subset of the plurality of characters associated with the starting character, (refer to fig. 4 and Paragraphs 47, 55. Describes the touch screen layout having a second set of input character keys 205 displayed or superimposed over the initial or first set of input character keys 204. Para. 55, describes: The predicted words 206 are entered or displayed in the second touch sensitive region 203 of the touch screen 200) each of the characters in the subset of the plurality of characters respectively corresponding to each of a plurality of refer to fig. 4 and Paragraph 48. Describes the second set of input character keys 205 are grouped together as shown such that the keys are adjacent each other. This is a different screen layout such that the second set of input character keys 205 are grouped together with their relative screen locations with respect to each other being different to that of corresponding keys 204 in the first set of input character keys); 
Detecting an input direction from the starting position, the input direction corresponding to one of the plurality of directions from the starting position including the starting position, (refer to fig. 4-5 and Paragraph 51. Describes the displayed characters corresponding to the second set of input character keys 205 are grouped or arranged according to an order identifying which of the potential subsequent characters are most likely to follow the entered character, or in other words an order identifying each character's predicted likelihood); 
Selecting the starting character or one of the characters in the subset of the plurality of characters in accordance with the starting position and the input direction, (refer to fig. 4-5 and Paragraph 52. Describes the most likely potential subsequent character key ("S") is located substantially over or about the last selected key ("U"). This increases the chances that the user need not move his hand laterally across the screen at all, and that clicks at the same location will be sufficient to select two or more characters
Displaying the selected starting character or one of the characters in the subset of the plurality of characters in the virtual space, (refer to fig. 6 and Paragraph 56. Describes Once the user has selected one of the second set of keys 205 (e.g "S"), a subsequent character entry iteration using another or further set of input character keys 205b. For the sake of explanatory clarity only this shows two key options--"T"and "H"--which correspond to predicted words having "CUS" already entered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. 20070046641) in view of Haddick et al (US Pub. 20120242698).
Regarding claim 4, Lim does not disclose:
Wherein the display displays the virtual space in a manner superimposed on a real space.
Haddick teaches:
Wherein the display displays the virtual space in a manner superimposed on a real space, (refer to fig. 7 and Paragraph 250. Describes the eyepiece 700 is depicted with a translucent lens 702 on which is being displayed streaming media (an e-mail application) and an incoming call notification 704).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate eyepiece with translucent display as taught by Haddick with the character input user interface of Lim. The motivation to combine the Haddick reference is to provide 3D augmented reality (AR) content display and interaction with the eyepiece.
Regarding claim 5, Lim does not disclose:
Wherein the display displays a real space in a manner superimposed on the virtual space.
Haddick teaches:
Wherein the display displays a real space in a manner superimposed on the virtual space, (refer to fig. 15AA and Paragraph 372. Describes an image of the wearer 1512AA may then be displayed on the display area 1518AA of the eyepiece and transmitted to others on the videoconference, such as along with the images 1514AA of other participants on the videoconference call).
Regarding claim 5, refer to the motivation of claim 4.
Regarding claim 6, Xu does not disclose:
Wherein the display displays the virtual space having a time axis in a manner superimposed on a real space.
Haddick teaches:
Wherein the display displays the virtual space having a time axis in a manner superimposed on a real space, (refer to fig. 74 and Paragraph 560. Describes the tactical glasses system incorporates real-time dissemination of data. With the onboard computer interface the operator can view, upload or compare data in real time).
Regarding claim 6, refer to the motivation of claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/29/2021